            Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 1 of 30




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

  APPLIANCE COMPUTING III, INC.                     §
  d/b/a SUREFIELD,                                  §
                                                    §
                  Plaintiff,
                                                    §
                                                            CASE NO. 6:20-cv-00376
            v.                                      §
                                                    §
  REDFIN CORPORATION,                               §
                                                    §
                   Defendant.                       §

                               COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Appliance Computing III, Inc. d/b/a Surefield (“Surefield”) alleges as follows

against Defendant Redfin Corporation (“Redfin”).

                                 I.     NATURE OF THE ACTION

       1.        This action concerns allegations of infringement of United States Patent No.

9,836,885 (“the ’885 Patent”), United States Patent No. 10,102,673 (“the ’673 Patent”), United

States Patent No. 10,510,111 (“the ’111 Patent), and United States Patent No. 10,592,973 (“the

’973 Patent) under 35 U.S.C. §§ 271 et seq.

                                           II.      PARTIES
       2.        Plaintiff Surefield is a corporation organized and existing under the laws of the state

of Delaware.

       3.        Defendant Redfin is a corporation organized and existing under the laws of the state

of Delaware, with places of business in this Judicial District, including at 4030 West Braker Lane,

Building 5, Suite 510, Austin, Texas 78759. Redfin’s registered agent for service of process in

Texas is National Registered Agents, Inc., 1990 Bryan Street, Suite 900, Dallas, Texas 75201-3136.




                                                    1
             Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 2 of 30




                              III.    JURISDICTION AND VENUE

        4.      This action arises under the Patent Act, 35 U.S.C. §§ 1 et seq. This court has

jurisdiction over the subject matter of this complaint under 28 U.S.C. §§ 1331 and 1338(a).

        5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b) and 28

U.S.C. § 1391(b) because Defendant resides here, because Defendant has committed acts of

infringement in this judicial district, and because Defendant maintains one or more regularly

established places of business in this judicial district.

        6.      Redfin has established places of business in this state in Austin, San Antonio, Frisco

and Houston.

                                            IV.     FACTS
A.      Redfin’s Founding

        7.      David Eraker (“Mr. Eraker”) founded Redfin in 2002. Mr. Eraker was later joined

by co-founders Michael Dougherty and David Selinger. Redfin was started to transform the way

real estate was bought and sold by leveraging technology.

        8.      Redfin began offering internet search services for real estate in 2004 incorporating

mapping elements that were unlike any real estate or mapping services at that time. Under the

guidance and direction of Mr. Eraker, Redfin released a new form of interactive online mapping

software identifying homes that were for sale.

        9.      Starting in 2004 and continuing into 2005, Redfin was the first and only company

to combine satellite data, aerial-photography data, multiple-listing data, county-assessor data, sold

data, tax-parcel data, and map data into a single, interactive, online interface and presentation.

        10.     In July 2006, Redfin was the recipient of the Innovator of the Year award by Inman

News, a leading online news source for the real estate industry.



                                                    2
           Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 3 of 30




B.     David Eraker’s Intellectual Property Contributions to Redfin

       11.     On June 16, 2004, Redfin filed a provisional patent application, U.S. Patent

Application Serial No. 60/580,0046, titled “Real Estate Data System and Method” and naming Mr.

Eraker as first-named inventor, along with Adam M. Dougherty, Edward Smith, and Stephen Eraker

(the “’046 application”).

       12.     The ’046 application discloses a number of ideas, concepts, and technical details

related to implementing a system for map-based real estate search that originated with Mr. Eraker.

       13.     On February 1, 2005, Redfin filed a provisional patent application, U.S. Patent

Application Serial No. 60/649,459, titled “Displaying Content Based on Geographic Queries,” and

naming Mr. Eraker as first-named inventor, along with Adam M. Dougherty, Edward Smith, David

Sellinger, Brad Cerenzia, Sameer Rayachoti, and Queena Yi (the “’459 application”).

       14.     The ’459 application discloses a number of ideas, concepts, and technical details

related to implementing a system for map-based real estate search that originated with Mr. Eraker.

       15.     While at Redfin, Mr. Eraker developed each of the concepts disclosed generally in

the ’459 and ’046 applications further, working confidentially in coordination with Redfin

developers and contractors.

       16.     On information and belief, after Mr. Eraker left Redfin, Redfin developers used or

relied on Mr. Eraker’s confidential development work to reduce his disclosures and concepts to

practice and to pursue additional patent coverage on Mr. Eraker’s confidential development work.

       17.     Both the ’046 and the ’459 applications serve as the foundation for several issued

and pending patent applications assigned to Redfin.

       18.     For example, at least the following issued patents assigned to Redfin claim the

benefit of filing date of the ’046 application:


                                                  3
           Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 4 of 30




                            U.S. App. S/N                Patent No.
                             11/154,263                   9,213,461
                             11/154,937                   9,105,061
                             12/700,736                   8,838,504
                             13/754,808                   9,760,237
                             13/754,833                   9,576,317
                             15/436,443                  10,078,866

       19.     Additionally, the following issued patents assigned to Redfin claim the benefit of

the filing date of the ’459 application:

                             U.S. App. S/N                Patent No.
                              11/154,263                   9,213,461
                              11/154,937                   9,105,061
                              12/700,736                   8,838,504
                              12/759,718                   9,436,945
                              13/754,808                   9,760,237
                              13/754,833                   9,576,317
                              15/224,297                   9,852,447
                              15/436.443                  10,078,866

       20.     David Eraker is named as an inventor on at least the following issued patents

assigned to Redfin, each one claiming the benefit of either the ’046 application, the ’459

application, or both:


                             U.S. Patent No.               Issue Date
                                8,838,504                   06-16-14
                                9,105,061                   08-11-15
                                9,213,461                   12-15-15
                                9,436,945                   09-06-16
                                9,576,317                   02-21-17
                                9,760,237                   09-12-17
                                9,852,447                   12-26-17
                               10,078,866                   09-18-18




                                                4
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 5 of 30




C.     Surefield’s Patented 3D Rendering Technology

       21.       Surefield is an online real estate broker founded by David Eraker in August 2012. In

April 2014, the company launched a brokerage service to sell homes using a new type of online

home tour.

       22.       Surefield was the first company to offer commercial image-based rendering for the

creation of online 3D home tours that combined photorealism and spatial navigation amongst other

features. The company bundled the ability to create these image-based rendering tours with a

brokerage service to market and sell homes in Seattle, Washington and Bellevue,

Washington. Surefield went on to leverage these online 3D tours to successfully list homes in the

multiple listing service without conforming buyers’ agent commissions and continues to offer this

service today.

       23.       Surefield’s 3D tour enabled both spatial navigation and photorealism in the same

user interface by leveraging multiple image-based rendering approaches to render panoramas and

synthetic viewpoints in different locations as the user translated between different locations of an

online model of a home. Using computer vision to extract 3D geometry from images and other

sources, Surefield was the first to add these features to multi-room, virtual navigation synchronized

with other views of the 3D model, such as top-down floor plan views or other projections such as

aerial views of the home. Surefield’s first-to-market system utilized spatial data boundaries to add

location-based navigation features into the user interface for different floors, rooms, and other

spatial delineations involved in home sales.




                                                  5
Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 6 of 30




                             6
Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 7 of 30




                             7
Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 8 of 30




                             8
            Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 9 of 30




        24.    Surefield’s website has stated during relevant periods that “Surefield’s patent-

pending, 3D-home-tour system teleports buyers into your home with a virtual open house, saving

you time and money in the process.”

        25.    Surefield is the owner of all right, title, and interest in and to U.S. Patent No.

9,836,885 (“the ’885 Patent”); United States Patent No. 10,102,673 (“the ’673 Patent); United

States Patent No. 10,510,111 (“the ’111 Patent); and U.S. Patent No. 10,592,973 (“the ’973

Patent”), including all past, present and future claims for infringement of those patents against

defendant Redfin.

        26.    Mr. Eraker is named as an inventor on the ’885, ’673, ’111, and ’973 Patents (the

“Patents-in-Suit”).

        27.    Each patent is titled “Image-Based Rendering of Real Spaces.” The ’885 Patent was

duly issued on December 5, 2017; the ’673 Patent was duly issued on October 16, 2018; the ’111

Patent was duly issued on December 17, 2019; and the ’973 Patent was duly issued on March 17,

2020.

        28.    Each of the Patents-in-Suit shares a common specification. The ’973 Patent issued

from Continuation Application No. 16/681,287, filed November 12, 2019. The ’111 Patent issued

from Continuation Application No. 16/130,555, filed on September 13, 2018. The ’673 Patent

issued from Continuation Application No. 15/832,653, filed on December 5, 2017. The ’885 Patent

issued from U.S. Application Serial No. 14/525,057, filed on October 27, 2014. All of the patents

claim the benefit of the priority date of Provisional Application No. 61/895,978, filed on October

25, 2013.

        29.    The shared specification explains that many real estate websites have a description

of the real estate listed for sale, including text and pictures, however, for a variety of reasons,


                                                9
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 10 of 30




traditional web-based real estate listings “have not eliminated the need to physically go to the

property to understand how it is laid out.” This is because, according to the ’885 Patent, “without

physically visiting the property to look at it, the property can only be seen from the viewpoint of

the photographer and the lack of spatial navigation.”

       30.      According to the shared specification, real estate websites of the prior art attempted

to solve the problem by creating “video tours” of the home, where an agent or the homeowner

would walk through the property, recorded by a video camera.             These video tours did not

significantly lessen the need for physical property visits because they were recorded from the

perspective of the videographer and did not permit a potential buyer to direct her own tour through

the property.

       31.      According to the shared specification, “in an attempt to allow the viewer to have

more control over what he can observe, some real estate websites have used panorama cameras to

take panoramic photos of the properties.” These panorama photos allowed a viewer to rotate the

viewpoint, which was an improvement, but “the location of the viewpoint [was] still restricted to

the location at which the panorama photo was taken.”

       32.      In view of the numerous limitations of current real estate websites, particularly their

inability to allow a potential buyer to tour a home without physically visiting the home, the

inventions claimed in the Patents-in-Suit provide systems and methods for image-based rendering

of 3D geometry capable of delivering a life-like virtual tour of real estate properties.

       33.      The ’885 Patent includes 18 claims; claims 1 and 10 are independent. claim 1 of the

’885 Patent covers “[a] computer system for providing image-based rendering of real property” and

it includes several components such as a computer processor, memory, and a user interface.




                                                  10
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 11 of 30




       34.     According to claim 1 of the ’885 Patent, a series of program commands cause the

processor to “obtain two or more photorealistic viewpoints from capture locations in a plurality of

spaces of the real property using ground truth image data, the ground truth image data including

images of the real property captured from the capture locations.”

       35.     According to claim 1 of the ’885 Patent, a series of program commands cause the

processor to “combine and process two or more instances of ground truth image data to create a

plurality of synthesized viewpoints.”

       36.     According to claim 1 of the ’885 Patent, a series of program commands cause the

processor to “generate a virtual model of a current space from the plurality of spaces in the real

property from the perspective of a current viewpoint, the current viewpoint being one of the

plurality of photorealistic viewpoints or one of the plurality of synthesized viewpoints associated

with the current space.”

       37.     According to claim 1 of the ’885 Patent, a series of program commands cause the

processor to “identify the current space in the real property where the current viewpoint is located

using metadata associated with the ground truth data.”

       38.     According to claim 1 of the ’885 Patent, a series of program commands cause the

processor to “visually present the virtual model on a first portion of the user interface, a map overlay

on a second portion of the user interface, and a text overlay on a third portion of the user interface,

the map overlay indicating a position of the current viewpoint in the current space, the text overlay

including a first label identifying the current space in the real property where the current viewpoint

is located.”

       39.     According to claim 1 of the ’885 Patent, a series of program commands cause the

processor to “generate a plurality of spatial boundaries of the plurality of spaces of the real property,


                                                   11
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 12 of 30




each of the plurality of spatial boundaries defining a parcel outline of a corresponding space among

the plurality of spaces.”

       40.     According to claim 1 of the ’885 Patent, a series of program commands cause the

processor to “generate the ground truth image data by annotating the images of the real property

with second labels indicating the capture locations using the plurality of spatial boundaries.”

       41.     According to claim 1 of the ’885 Patent, the virtual model, the map overlay, and the

text overlay “are functionally linked based on the position of the current viewpoint in the real

property.”

       42.     Claim 1 of the ’885 Patent further recites “identifying the current space in the real

property where the current viewpoint is located using the metadata associated with the ground truth

data includes identifying the first label of the current space using the second labels indicating the

capture locations.”

       43.     The ’673 Patent has 19 claims, claims 1, 10, and 13 are independent. Claim 1 of the

’673 Patent covers a method relating to image-based rendering of 3D geometry combined with

images of real-world scenes.

       44.     According to claim 1 of the ’673 Patent, the claimed method includes “receiving

image data of a plurality of spaces in a property, the image data including a plurality of images

captured from a plurality of viewpoints.”

       45.     According to claim 1 of the ’673 Patent, the claimed method includes “creating a

plurality of panoramas of the plurality of spaces using the image data.”

       46.     According to claim 1 of the ’673 Patent, the claimed method includes “rendering a

virtual model of a selected space among the plurality of spaces using the plurality of panoramas.”




                                                 12
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 13 of 30




       47.     According to claim 1 of the ’673 Patent, the claimed method includes “causing a

device to display the virtual model with a first label indicating a location of the selected space.”

       48.     According to claim 1 of the ’673 Patent, the claimed method includes “defining

spatial boundaries of the plurality of spaces in the property using the image data, the plurality of

spaces including a plurality of rooms in the property.”

       49.     According to claim 1 of the ’673 Patent, “the image data includes metadata

associated with the plurality of images, the metadata indicating capture locations of the images.”

       50.     According to claim 1 of the ’673 Patent, “rendering the virtual model of the selected

space includes rendering a 3D scene of the selected space using the plurality of panoramas.”

       51.     According to claim 1 of the ’673 Patent, rendering the 3D scene includes

“determining camera geometry using the plurality of images; receiving a selected viewpoint in the

selected space; generating a point cloud of the 3D model; determining a geometric proxy for the

selected viewpoint using the determined camera geometry and the point cloud; and generating the

3D model using the geometric proxy.”

       52.     The ’111 Patent has 23 claims, claims 1 and 18 are independent. claim 1 of the ’111

Patent covers a method relating to image-based rendering of 3D geometry that corresponds to

locations within a real estate property.

       53.     According to claim 1 of the ’111 Patent, the claimed method includes “receiving

image data of a plurality of spaces in a real estate property, the image data including a plurality of

images captured from a plurality of viewpoints.”

       54.     According to claim 1 of the ’111 Patent, the claimed method includes “creating a

plurality of panoramas of the plurality of spaces by processing and/or compositing the image data.”




                                                  13
           Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 14 of 30




         55.   According to claim 1 of the ’111 Patent, the claimed method includes “defining a

plurality of spatial boundaries of the plurality of spaces in the real estate property using the image

data.”

         56.   According to claim 1 of the ’111 Patent, “rendering a virtual model of the selected

space of the one or more spaces delineated by a spatial boundary of the plurality of spatial

boundaries that corresponds to the indicate location.”

         57.   According to claim 1 of the ’111 Patent, the claimed method includes “causing a

device to display the virtual model with a first label indicating a location of the selected space in

the spatial boundary that corresponds to the indicated location.”

         58.   The ’973 Patent has 23 claims, claims 1 and 18 are independent. claim 1 of the ’973

Patent covers a method using computer-readable memory medium containing program commands

for controlling a computer processor to provide image-based rendering of real property.

         59.   According to claim 1 of the ’973 Patent, the claimed method includes “obtaining

two or more views from capture locations in a plurality of space of the real property using ground

truth image data.”

         60.   According to claim 1 of the ’973 Patent, the claimed method includes “defining a

plurality of spatial boundaries of the plurality of spaces of the real property.”

         61.   According to claim 1 of the ’973 Patent, the claimed method includes “annotating

the ground truth image data by annotating at least some of the captured images of the real property

with information indicating a capture location of a corresponding image relative to a corresponding

spatial boundary.”




                                                  14
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 15 of 30




       62.     According to claim 1 of the ’973 Patent, the claimed method includes “combining

and processing two of more instances of the ground truth image data to create a plurality of

synthesized views.”

       63.     According to claim 1 of the ’973 Patent, the claimed method includes “generating

and rendering a virtual model of a current space within the plurality of spaces of the real property

from a perspective of a current view.”

       64.     According to claim 1 of the ’973 Patent, the claimed method includes “identifying

the current space in the real property where the current view is located using the capture locations

indicated by the annotated ground truth image data.”

       65.     According to claim 1 of the ’973 Patent, the claimed method includes visually

presenting “at least a portion of the virtual model, a map user interface element, and a text user

interface element.”

       66.     According to claim 1 of the ’973 Patent, “the portion of the virtual model, the map

user interface element, and the text user interface element are functionally linked based on the

position of the current view in the real property.”

D.     Redfin’s Willful Infringement of the Patents-in-Suit

       67.     On or around, August 21, 2014, Redfin released its own image-based, 3D rendering

service in coordination and cooperation with another company, Matterport, Inc. (hereinafter

“Matterport”). Using the Redfin-Matterport system, potential real estate buyers were able to

virtually tour a home in 3D by navigating through a computer’s internet-connected user interface.

After collaborating with Redfin, Matterport released a 3D model for use by Redfin highly similar

in visual presentation or appearance to Surefield’s. On information and belief, the visual

presentation and underlying technology were copied from Surefield’s first-to-market service.


                                                 15
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 16 of 30




        68.     For example, the Redfin-Matterport system employs the same or similar image-

based rendering approaches disclosed by Surefield to enable photorealism and spatial navigation

by compositing images and rendering panoramas in the user interface itself and by using spatially

defined labels, such as navigable text involving different floors, in combination with 3DR.

Furthermore, this Redfin-Matterport user interface was not disclosed or used by Matterport or

Redfin prior to Surefield and the Redfin-Matterport user interface also includes floor plan views

and another 3D aerial projection called “dollhouse.”

        69.     Not only is the Redfin-Matterport image-based 3D rendering service similar in

appearance to Surefield’s, but there is evidence that this service utilizes a strikingly similar technical

implementation to the one first disclosed and used by Surefield, which is further indicative that it

was copied from Surefield’s first-to-market service. For example, the Redfin-Matterport system

created both hardware and software to generate 3D models in a manner strikingly similar to

Surefield’s technical implementation. And the Redfin-Matterport system used a plurality of

cameras arrayed and configured to capture panoramas in a manner strikingly similar to Surefield’s

first-to-market service. The Redfin-Matterport system, in a strikingly similar way, extracts 3D

geometry from images and uses the combined geometry to process 3D images to render its own

image-based results. On information and belief, Redfin directed Matterport to implement features

patented by Surefield which Matterport then incorporated into its primary product.

        70.     The following images depict Redfin’s image-based 3D rendering service and Redfin

3D Walkthrough, which is accused of infringement in this case (“the Accused Products and

Services”).




                                                   16
Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 17 of 30




                             17
Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 18 of 30




                             18
Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 19 of 30




                             19
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 20 of 30




https://www.redfin.com/TX/Austin/9342-Simmons-Rd-78759/home/31311909.

       71.     Mr. Eraker notified Redfin of the pending patent applications that issued as the

Patents-in-Suit at least as early as September 2014. Mr. Eraker notified Redfin of the ’885 Patent

and Redfin’s infringement of it at least as early as January 2018, shortly after the ’885 Patent issued.

On information and belief, Redfin became aware of the ’673 Patent by May 2019, and upon

information and belief became aware of the ’673 Patent and the other Patents-in-Suit at or shortly

following their issuance.

       72.     Despite knowing about the Patents-in-Suit, Redfin continues to offer the Accused

Products and Services.


                                                  20
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 21 of 30




                                V.     CAUSES OF ACTION
               Cause of Action No. 1: Infringement of the ’885 Patent by Redfin

       73.     Plaintiff incorporates and re-alleges the allegations contained in the preceding

paragraphs.

       74.     On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently directly infringing at least claim 1 of the ’885 Patent, including

through making, using (including for testing purposes), selling and offering for sale methods and

articles infringing one or more claims of the ’885 Patent. Defendant Redfin is thus liable for direct

infringement of the ’885 Patent pursuant to 35 U.S.C. § 271(a).

       75.     Exemplary infringing products include Redfin’s image-based 3D rendering service

and 3D Walkthrough.

       76.     On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently indirectly infringing at least claim 1 of the ’885 Patent, including

actively inducing infringement of the ’885 Patent under 35 U.S.C. § 271(b). Such inducements

include without limitation, with specific intent to encourage the infringement, knowingly inducing

consumers to use infringing articles and methods that Redfin knows or should know infringe one

or more claims of the ’885 Patent. Redfin instructs its customers to make and use the patented

inventions of the ’885 Patent by operating and interacting with Redfin’s website in accordance with

Redfin’s specifications, instructions and terms of use. Redfin specifically intends its customers to

infringe by causing their local device to display the rendered 3D images and 3D walkthrough,

whereby ground truth image data is used at multiple capture points, the system generates a virtual

model of a current space from the plurality of spaces in the real property from the perspective of a

current viewpoint, visually presents the virtual model on a first portion of the user interface, a map



                                                   21
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 22 of 30




overlay on a second portion of the user interface, and a text overlay on a third portion of the user

interface, wherein the virtual model, the map overlay, and the text overlay are functionally linked

based on the position of the current viewpoint in the real property.

       77.      On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently indirectly infringing at least claim 1 of the ’885 Patent, including

contributory infringement of the ’885 Patent under 35 U.S.C. § 271(c) and/or § 271(f), either

literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or importing into

the United States, the infringing products. Redfin knows that the infringing products (i) constitute

a material part of the inventions claimed in the ’885 Patent; (ii) are especially made or adapted to

infringe the ’885 Patent; (iii) are not staple articles or commodities of commerce suitable for non-

infringing use; and (iv) are components used for or in its switches to implement, in the manner

claimed, rendered 3D images and 3D walkthroughs for real estate properties, whereby ground truth

image data is used at multiple capture points, the system generates a virtual model of a current space

from the plurality of spaces in the real property from the perspective of a current viewpoint, visually

presents the virtual model on a first portion of the user interface, a map overlay on a second portion

of the user interface, and a text overlay on a third portion of the user interface, wherein the virtual

model, the map overlay, and the text overlay are functionally linked based on the position of the

current viewpoint in the real property.

       78.      As a result of Redfin’s infringement of the ’885 Patent, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

             CAUSE OF ACTION NO. 2: Infringement of the ’673 Patent by Redfin




                                                   22
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 23 of 30




       79.     Plaintiff incorporates and re-alleges the allegations contained in the preceding

paragraphs.

       80.     On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently directly infringing at least claim 1 of the ’673 Patent, including

through making, using (including for testing purposes), selling and offering for sale methods and

articles infringing one or more claims of the ’673 Patent. Defendant Redfin is thus liable for direct

infringement of the ’673 Patent pursuant to 35 U.S.C. § 271(a).

       81.     Exemplary infringing products include Redfin’s image-based 3D rendering service

and 3D Walkthrough.

       82.     On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently indirectly infringing at least claim 1 of the ’673 Patent, including

actively inducing infringement of the ’673 Patent under 35 U.S.C. § 271(b). Such inducements

include without limitation, with specific intent to encourage the infringement, knowingly inducing

consumers to use infringing articles and methods that Redfin knows or should know infringe one

or more claims of the ’673 Patent. Redfin instructs its customers to make and use the patented

inventions of the ’673 Patent by operating and interacting with Redfin’s website in accordance with

Redfin’s specifications, instructions and terms of use. Redfin specifically intends its customers to

infringe by causing their local device to display the rendered 3D images and 3D walkthrough,

whereby the system generates a virtual model of a current space from the plurality of spaces in the

real property from the perspective of a current viewpoint, wherein rendering the virtual model of

the selected space includes rendering a 3D scene of the selected space using panoramas, and

rendering a 3D scene based on a selected viewpoint, a point cloud and determined camera geometry.




                                                   23
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 24 of 30




       83.      On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently indirectly infringing at least claim 1 of the ’673 Patent, including

contributory infringement of the ’673 Patent under 35 U.S.C. § 271(c) and/or § 271(f), either

literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or importing into

the United States, the infringing products. Redfin knows that the infringing products (i) constitute

a material part of the inventions claimed in the ’673 Patent; (ii) are especially made or adapted to

infringe the ’673 Patent; (iii) are not staple articles or commodities of commerce suitable for non-

infringing use; and (iv) are components used for or in its switches to implement, in the manner

claimed, rendered 3D images and 3D walkthroughs for real estate properties whereby the system

generates a virtual model of a current space from the plurality of spaces in the real property from

the perspective of a current viewpoint, wherein rendering the virtual model of the selected space

includes rendering a 3D scene of the selected space using panoramas, and rendering a 3D scene

based on a selected viewpoint, a point cloud and determined camera geometry.

       84.      As a result of Redfin’s infringement of the ’673 Patent, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

             CAUSE OF ACTION No. 3: Infringement of the ’111 Patent by Redfin

       85.      Plaintiff incorporates and re-alleges the allegations contained in the preceding

paragraphs.

       86.      On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently directly infringing at least claim 1 of the ’111 Patent, including

through making, using (including for testing purposes), selling and offering for sale methods and




                                                   24
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 25 of 30




articles infringing one or more claims of the ’111 Patent. Defendant Redfin is thus liable for direct

infringement of the ’111 Patent pursuant to 35 U.S.C. § 271(a).

       87.     Exemplary infringing products include Redfin’s image-based 3D rendering service

and 3D Walkthrough.

       88.     On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently indirectly infringing at least claim 1 of the ’111 Patent, including

actively inducing infringement of the ’111 Patent under 35 U.S.C. § 271(b). Such inducements

include without limitation, with specific intent to encourage the infringement, knowingly inducing

consumers to use infringing articles and methods that Redfin knows or should know infringe one

or more claims of the ’111 Patent. Redfin instructs its suppliers and customers to make and use the

patented inventions of the ’111 Patent generating and using Redfin’s 3D Walkthrough in

accordance with Redfin’s specifications, instructions and terms of use. Redfin specifically intends

its suppliers and customers to infringe by practicing the patented methods using Redfin’s 3D

walkthrough, including image data associated with a plurality of spaces that are captured from

different viewpoints, creating panoramas by processing or compositing the image data, defining

boundaries using the image data, receiving a user indication of a location, rendering a virtual model,

and causing a device to display the model.

       89.     On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently indirectly infringing at least claim 1 of the ’111 Patent, including

contributory infringement of the ’111 Patent under 35 U.S.C. § 271(c) and/or § 271(f), either

literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or importing into

the United States, the Accused Products and Services. Redfin knows that the Accused Products and

Services: (i) constitute a material or apparatus for use in practicing a patented process, constituting


                                                   25
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 26 of 30




a material part of the inventions of the ’111 Patent; (ii) are especially made or adapted to infringe

the ’111 Patent; (iii) are not staple articles or commodities of commerce suitable for non-infringing

use; and (iv) are components used for or in the manner claimed, to generate rendered 3D images

and 3D walkthroughs for real estate properties, including image data associated with a plurality of

spaces that are captured from different viewpoints, creating panoramas by processing or

compositing the image data, defining boundaries using the image data, receiving a user indication

of a location, rendering a virtual model, and causing a device to display the model.

       90.      As a result of Redfin’s infringement of the ’111 Patent, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

             CAUSE OF ACTION No. 4: Infringement of the ’973 Patent by Redfin

       91.      Plaintiff incorporates and re-alleges the allegations contained in the preceding

paragraphs.

       92.      On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently directly infringing at least claim 1 of the ’973 Patent, including

through making, using (including for testing purposes), selling and offering for sale methods and

articles infringing one or more claims of the ’973 Patent. Defendant Redfin is thus liable for direct

infringement of the ’973 Patent pursuant to 35 U.S.C. § 271(a).

       93.      Exemplary infringing products include Redfin’s image-based 3D rendering service

and 3D Walkthrough.

       94.      On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently indirectly infringing at least claim 1 of the ’973 Patent, including

actively inducing infringement of the ’973 Patent under 35 U.S.C. § 271(b). Such inducements


                                                   26
          Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 27 of 30




include without limitation, with specific intent to encourage the infringement, knowingly inducing

consumers to use infringing articles and methods that Redfin knows or should know infringe one

or more claims of the ’973 Patent. Redfin instructs its customers to make and use the patented

inventions of the ’973 Patent by operating Redfin’s website in accordance with Redfin’s

specifications, instructions and terms of use. Redfin specifically intends its customers to infringe

by supplying or generating computer readable media causing their local device to display the

rendered 3D images and 3D walkthrough, including two or more views from capture locations using

ground truth image data, incorporating a plurality of spatial boundaries within the model of the real

property, annotating the ground truth data, combining and processing image data to create

synthesized views, and visually presenting a portion of the model on a user interface.

       95.     On information and belief, Defendant Redfin, without authorization or license from

Plaintiff, has been and is presently indirectly infringing at least claim 1 of the ’973 Patent, including

contributory infringement of the ’973 Patent under 35 U.S.C. § 271(c) and/or § 271(f), either

literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or importing into

the United States, the Accused Products and Services. Redfin knows that the Accused Products and

Services: (i) constitute a material or apparatus for use in practicing a patented process, constituting

a material part of the inventions of the ’111 Patent; (ii) are especially made or adapted to infringe

the ’111 Patent; (iii) are not staple articles or commodities of commerce suitable for non-infringing

use; and (iv) are components used for or in the manner claimed, to generate rendered 3D images

and 3D walkthroughs for real estate properties, including two or more views from capture locations

using ground truth image data, incorporating a plurality of spatial boundaries within the model of

the real property, annotating the ground truth data, combining and processing image data to create

synthesized views, and visually presenting a portion of the model on a user interface.


                                                   27
            Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 28 of 30




       96.     As a result of Redfin’s infringement of the ’973 Patent, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.


                                     VI.     JURY DEMAND

       97.     Plaintiff demand a trial by jury of all claims so triable.


                                 VII.      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff pray for relief against Defendant as follows:

       A.      That the Court determine that one or more claims of the Patents-in-Suit is

               infringed by Defendant Redfin, either literally or under the doctrine of

               equivalents;

       B.      That the Court award damages adequate to compensate Plaintiff for the patent

               infringement that has occurred, including lost profits and/or a reasonable royalty

               at its election, together with prejudgment and post-judgment interest and costs,

               and an ongoing royalty for continued infringement;

       C.      A permanent injunction against Redfin, stopping any further use, sale, or offers for

               sale of any service that infringes the ’885 Patent including the Accused Products and

               Services and any colorable imitations of the Accused Products and Services;

       D.      A permanent injunction against Redfin, stopping any further use, sale, or offers for

               sale of any service that infringes the ’673 Patent including the Accused Products and

               Services and any colorable imitations of the Accused Products and Services;

       E.      A permanent injunction against Redfin, stopping any further use, sale, or offers for

               sale of any service that infringes the ’111 Patent, including the Accused Products


                                                  28
     Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 29 of 30




        and Services and any colorable imitations of the Accused Products and Services;

F.      A permanent injunction against Redfin, stopping any further use, sale, or offers for

        sale of any service that infringes the ’973 Patent, including the Accused Products

        and Services and any colorable imitations of the Accused Products and Services;

G.      An order by the Court increasing any damages for patent infringement up to three

        times the amount found or assessed pursuant to 35 U.S.C. § 284;

H.      A finding that Redfin’s infringement was and is willful;

I.      A finding that this is an exceptional case pursuant to 35 U.S.C. § 285 and Surefield

        is a prevailing party and therefore entitled to an award of reasonable attorney fees

        and full costs; and

J.      Such other and further relief as the Court deems just and proper.




                                         29
  Case 6:20-cv-00376-ADA Document 1 Filed 05/11/20 Page 30 of 30




Dated: May 11, 2020                       Respectfully submitted,

                                    By:   /s/ Andrew G. DiNovo
                                          Andrew G. DiNovo
                                          Texas State Bar No. 00790594
                                          Nicole E. Glauser
                                          Texas State Bar No. 24050694
                                          DINOVO PRICE LLP
                                          7000 N. MoPac Expressway
                                          Suite 350
                                          Austin, Texas 78731
                                          Telephone: (512) 539-2626
                                          Facsimile: (512) 539-2627
                                          adinovo@dinovoprice.com
                                          nglauser@dinovoprice.com

                                          Steven W. Fogg, WSBA No. 23528
                                          (Pro Hac Vice to be filed)
                                          Eric A. Lindberg, WSBA No. 43596
                                          (Pro Hac Vice to be filed)
                                          CORR CRONIN, LLP
                                          1001 Fourth Avenue, Suite 3900
                                          Seattle, Washington 98154-1051
                                          Telephone: (206) 625-8600
                                          sfogg@corrcronin.com
                                          elindberg@corrcronin.com


                                          Mark P. Walters, WSBA No. 30819
                                          LOWE GRAHAM JONES, PLLC
                                          701 Fifth Avenue, Suite 4800
                                          Seattle, Washington 98104
                                          Telephone: (206) 381-3300
                                          walters@lowegrahamjones.com

                                          ATTORNEYS FOR PLAINTIFF




                               30
